DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BERIC et al (Pub No.: US 20190102868). 
 	As to independent claim 1, BERIC discloses a method for correcting distorted images (image distortion correction for images captured by using a wide-angle lens – see abstract), the method comprising: receiving a set of term coefficients associated with a lens that captured a set of one or more distorted images (Distortion conversion coefficients KO and K1 may be obtained 604 and are pre - determined for an individual lens ( or camera) – see [p][0055]; and mapping each of the set of distorted images (distorted input image – see [p][0110]) to a new target image based on the set of term coefficients (a dewarping unit 1816 then unwarps (or visually speaking , unwraps) the image to form a flat output pixel grid or image 1818 – see [p][0110]).

 	As to claim 2, BERIC teaches the method, wherein: the set of term coefficients are generalized term coefficients; the method further comprises computing specific term coefficients based on a field of view of the lens (determine Cartesian coordinates by using 360 degree lens parameters and dewarping block dimension – see [p][0155]); and mapping each of the set of distorted images is based on the specific term coefficients (“ ”use dewarping LUT” 1954 . Also, in the dewarping operations , a look - up table may be used to implement non - linear scaling by vertical axis directly” – see [p]]0157]).

As to claim 7, this claim differ from claim 1, wherein claim 1 is method whereas claim 7 is non-transitory machine readable medium with the additional claims element processor instructions for correcting distorted images, where execution of the instructions by a processor are additional recited. BERIC discloses a system including a processor (4030 – see Fig. 40) instructions for correcting distorted images, where execution of the instructions by a processor (see [p][0048]) 

Claim 8 is a corresponding to non-transitory machine readable medium claim to the method of claim 2, and the analysis rejecting claim 2 is equally applicable for this claim.

Allowable Subject Matter
Claims 3-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: generating the set of term coefficients by: generating a set of coordinate maps; fitting a set of mapping functions to mapping slices of the coordinate maps; fitting a set of mapping coefficient curves to coefficients of the set of mapping functions; and determining the set of term coefficients based on coefficients of the set of mapping coefficient curves.
Claims 13-17 are allowed
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited reference disclose generating the set of term coefficients by: generating a set of coordinate maps; fitting a set of mapping functions to mapping slices of the coordinate maps; fitting a set of mapping coefficient curves to coefficients of the set of mapping functions; and determining the set of term coefficients based on coefficients of the set of mapping coefficient curves. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al (NPL titled: Correct a particular fisheye lens distortion quickly using the coordinate map table) discloses a fisheye image correction method.  

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        August 10, 2022